355 F.2d 203
Albert Michael SCULLEY, Appellant,v.UNITED STATES of America, Appellee.
No. 22653.
United States Court of Appeals Fifth Circuit.
Jan. 27, 1966.

Ralph C. Smith, Jr., Bainbridge, Ga., for appellant.
Edward A. Davis, Asst. U.S. Atty., Macon, Ga., Floyd M. Buford, U.S. Atty., Arnold C. Young, Asst. U.S. Atty., Macon, Ga., for appellee.
Before GEWIN and BELL, Circuit Judges, and HUGHES, District Judge.
PER CURIAM:


1
Appellant was indicted for transporting a stolen vehicle in interstate commerce from Franklin County, Florida to Thomas County, Georgia in violation of the Dyer Act. 18 U.S.C.A. 2312.  He was found guilty as charged, and this appeal is from the judgment of conviction entered on the jury verdict.


2
We find no error in the court's charge.  It was made plain to the jury that the identify of the automobile and the identity of appellant were central issues in the case.  There being a sufficiency of evidence, it follows that the judgment should be, and it is affirmed.